ICJ_142_InterimAccord1995_MKD_GRC_2009-01-20_ORD_01_NA_00_EN.txt.          COUR INTERNATIONALE DE JUSTICE


            RECUEIL DES ARRE| TS,
     AVIS CONSULTATIFS ET ORDONNANCES


PPLICATION DE L’ACCORD INTEu RIMAIRE
       DU 13 SEPTEMBRE 1995
  (EX-RE
       u PUBLIQUE YOUGOSLAVE DE MACE
                                   u DOINE
                   c. GRE
                        v CE)


       ORDONNANCE DU 20 JANVIER 2009




                2009
         INTERNATIONAL COURT OF JUSTICE


          REPORTS OF JUDGMENTS,
       ADVISORY OPINIONS AND ORDERS


APPLICATION OF THE INTERIM ACCORD
       OF 13 SEPTEMBER 1995
(THE FORMER YUGOSLAV REPUBLIC OF MACEDONIA
                v. GREECE)


          ORDER OF 20 JANUARY 2009

                    Mode officiel de citation :
    Application de l’accord intérimaire du 13 septembre 1995
       (ex-République yougoslave de Macédoine c. Grèce),
    ordonnance du 20 janvier 2009, C.I.J. Recueil 2009, p. 58




                         Official citation :
     Application of the Interim Accord of 13 September 1995
    (The former Yugoslav Republic of Macedonia v. Greece),
      Order of 20 January 2009, I.C.J. Reports 2009, p. 58




                                         No de vente :
 N 0074-4441
BN 978-92-1-071057-2
                                         Sales number    948

                                  20 JANVIER 2009

                                  ORDONNANCE




    APPLICATION DE L’ACCORD INTEu RIMAIRE
            DU 13 SEPTEMBRE 1995
  (EX-RE
       u PUBLIQUE YOUGOSLAVE DE MACE
                                   u DOINE
                   c. GRE
                        v CE)




     APPLICATION OF THE INTERIM ACCORD
            OF 13 SEPTEMBER 1995
(THE FORMER YUGOSLAV REPUBLIC OF MACEDONIA
                v. GREECE)




                                 20 JANUARY 2009

                                     ORDER

           INTERNATIONAL COURT OF JUSTICE

                             YEAR 2009                                           2009
                                                                              20 January
                                                                              General List
                           20 January 2009                                     No. 142



APPLICATION OF THE INTERIM ACCORD
       OF 13 SEPTEMBER 1995
 (THE FORMER YUGOSLAV REPUBLIC OF MACEDONIA
                 v. GREECE)




                               ORDER


esent : President HIGGINS ; Vice-President AL-KHASAWNEH ; Judges
        RANJEVA, SHI, KOROMA, BUERGENTHAL, OWADA, SIMMA,
        TOMKA, ABRAHAM, KEITH, SEPÚLVEDA-AMOR, BENNOUNA ;
        Registrar COUVREUR.


The International Court of Justice,
Composed as above,
Having regard to Article 48 of the Statute of the Court and to Articles
 44, 45, paragraph 1, and 48 of the Rules of Court,
Having regard to the Application filed in the Registry of the Court on
November 2008, whereby the former Yugoslav Republic of Macedo-
 instituted proceedings against the Hellenic Republic
  “to protect its rights under the Interim Accord [of 13 September
  1995] and to ensure that it is allowed to exercise its rights as an inde-
  pendent State acting in accordance with international law, including
  the right to pursue membership of relevant international organisa-
  tions [under Article 11, paragraph 1, of that Accord]” ;

Whereas on 17 November 2008 a certified copy of the Application was
nsmitted to the Hellenic Republic ;

                                                                         4

Whereas the former Yugoslav Republic of Macedonia has appointed
E. Mr. Antonio Milošoski as Agent and H.E. Mr. Nikola Dimitrov as
 -Agent ; and whereas the Hellenic Republic has appointed H.E. Mr.
orges Savvaides, H.E. Mr. Constantin-John A. Rallis and Ms Maria
 alian as Agents ;
Whereas, at a meeting held by the President of the Court with the rep-
entatives of the Parties on 19 January 2009, H.E. Mr. Nikola Dim-
ov, Co-Agent of the former Yugoslav Republic of Macedonia, refer-
g in particular to the legal nature of the case and the absence of a need
  factual or historical research, requested a period of four or five
 nths from the date of the Order for the preparation of the Memorial
his Government ; and whereas H.E. Mr. Georges Savvaides, Agent of
  Hellenic Republic, observed, inter alia, that his Government was
able at that stage to distinguish the legal from the other questions that
uld arise in the case, and therefore wished to have the necessary time at
 disposal for the preparation of the Counter-Memorial, which it esti-
 ted at 12 months ;

Taking into account the views of the Parties,
Fixes the following time-limits for the filing of the written pleadings :

20 July 2009 for the Memorial of the former Yugoslav Republic of
 cedonia ;
20 January 2010 for the Counter-Memorial of the Hellenic Republic ;
d
Reserves the subsequent procedure for further decision.

Done in French and in English, the French text being authoritative, at
 Peace Palace, The Hague, this twentieth day of January, two thou-
 d and nine, in three copies, one of which will be placed in the archives
 he Court and the others transmitted to the Government of the former
goslav Republic of Macedonia and the Government of the Hellenic
public, respectively.

                                        (Signed) Rosalyn HIGGINS,
                                                    President.
                                       (Signed) Philippe COUVREUR,
                                                     Registrar.




                                                                       5

